DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-7 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 06/22/2020 and 11/19/2020 comply with the provisions of 37 C.F.R. §1.97 and §1.98. The Examiner considered all references, except where lined through on the attached IDS form.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
(a) “an electronic control unit,” as recited in claim 1.
(b) “a motor control apparatus,” as recited in claim 6. 
(c) “a motor control apparatus,” as recited in claim 7.
(d) “a torque detector configured to detect a steering torque,” as recited in claim 7.
(e) “a steering angle detector configured to detect an actual steering angle,” as recited in claim 7.
Furthermore, the generic placeholder is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9-16 and 19-26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. A claim is indefinite when it contains words or phrases whose meaning is unclear. 
The following claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
(a) “a torque detector configured to detect a steering torque,” as recited in claim 7. The Examiner cannot find corresponding structure for a torque detector. The Applicant only mentions a “torque detector” once in Paragraph [0010] of the Specification. However, no specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. 
(b) “a steering angle detector configured to detect an actual steering angle,” as recited in claim 7. The Examiner cannot find corresponding structure for a steering angle detector. The Applicant only mentions a “steering angle detector” once in Paragraph [0010] of the Specification. However, no specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As described above, the disclosure does not provide adequate structure to perform the following claimed functions:
(a) “a torque detector configured to detect a steering torque,” as recited in claim 7. The Examiner cannot find corresponding structure for a torque detector. The Examiner cannot find corresponding structure for a torque detector. The Applicant only mentions a “torque detector” once in Paragraph [0010] of the Specification. However, no specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. The torque detector as found in the specification merely cites the function without corresponding structure to perform the function.
(b) “a steering angle detector configured to detect an actual steering angle,” as recited in claim 7. The Examiner cannot find corresponding structure for a steering angle detector. The Applicant only mentions a “steering angle detector” once in Paragraph [0010] of the Specification. However, no specific hardware or software code is provided in the specification to clearly link the structure, material, or acts to the function to the claimed limitation. The steering angle detector as found in the specification merely cites the function without corresponding structure to perform the function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception without significantly more.

Analysis for Independent Claim 1:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a steering angle calculation apparatus”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, certain method of organizing human activity, or a mental process (MPEP 2106.04). 
Independent claim 1 recite, “an electronic control unit configured to calculate a steering angle based on a torque caused by a driver and at least one of vehicle information, surrounding environment information, and driver information.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person looking at data collected and determining information from the collected data (i.e., calculating a steering angle).  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data (i.e., torque caused by a driver and at least one of the vehicle information, surrounding environment information, and driver information) could calculate and generate a steering angle, either mentally or using a pen and paper. Claim 1 is directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recites, for example, the additional elements of “electronic control unit configured to calculate a steering angle.”
The Examiner finds this element is generic elements (e.g., processing circuitry) for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claim 1 fails to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claim 1 fails to claim anything significantly more than the judicial exception.

Conclusion:
Independent claim 1 is directed to the abstract idea of a mental process. Accordingly, claim 1 is not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-7:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-7 are directed to the steering angle calculation apparatus of claim 1. The claims are directed to a system, which is a statutory category. (Step 1: yes)

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-7 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-7 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-7 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two (see independent and dependent claim analysis). Claims 2-7 fail to claim anything significantly more than the judicial exception and fail to integrate said claims into a practical application.

Conclusion:
Dependent claims 2-7 are directed to the abstract idea of a mental process. Accordingly, claims 2-7 are not patent eligible. Overall, claims 1-7 are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura U.S. P.G. Publication 2017/0253265 (hereinafter, Nishimura).
Regarding Claim 1, Nishimura teaches a steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) comprising an electronic control unit (ECU (40), Nishimura, Paragraph 0025 and Figure 1) configured to calculate a steering angle based on a torque caused by a driver and at least one of vehicle information, surrounding environment information, and driver information (ECU determines a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information), Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2).
Regarding Claim 2, Nishimura teaches the steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) according to claim 1, wherein: 
-the electronic control unit is configured to calculate the steering angle based on an equation of motion (steering angle calculated based on an equation of motion, Nishimura, Paragraphs 0049-0050); 
-the equation of motion is an equation of motion for calculating the steering angle using the torque caused by the driver and a road load torque (calculating the steering angle equation through the equation of motion using the torque caused by the driver and road load torque (i.e., road load torque defined below), Nishimura, Paragraphs 0049-0055); and 
-the road load torque is set based on at least one of the vehicle information, road information, and the driver information (determining a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information), Nishimura, Paragraphs 0025 and 0041-0055 and Figures 1 and 2).
Regarding Claim 5, Nishimura teaches the steering angle calculation apparatus according to claim 1, wherein the electronic control unit is configured to set the steering angle by correcting, based on the at least one of the vehicle information, the surrounding environment information, and the driver information, a basic steering angle set in accordance with the torque caused by the driver (ECU determines a steering angle based on torque caused by the driver, also uses inputs of vehicle information (e.g., vehicle speed), and surrounding environment information (e.g., external information), Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2).
Regarding Claim 6, Nishimura teaches a motor control apparatus configured to control driving of an electric motor for steering angle control (a motor control apparatus for controlling the operation of an electric motor for steering angle control of the vehicle, Nishimura, Paragraphs 0024-0030), the motor control apparatus comprising 
-the steering angle calculation apparatus according to claim 1, wherein: the electronic control unit is further configured to 
-generate a manual steering command value (determining driver steering command (e.g., driver desired steer angle), Nishimura, Paragraphs 0022 and 0037), 
-calculate an integrated angle command value by adding the manual steering command value to an automatic steering angle command value (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, Nishimura, Paragraphs 0052-0055), and 
-perform angle control for the electric motor based on the integrated angle command value (angle control for the motor based on the integrated angle command, Nishimura, Paragraphs 0052-0055); and 
-the electronic control unit is configured to generate the steering angle as the manual steering command value (determining driver steering command (e.g., driver desired steer angle), Nishimura, Paragraphs 0022 and 0037).
Regarding Claim 7, Nishimura teaches a motor control apparatus (a motor control apparatus for controlling the operation of an electric motor, Nishimura, Paragraphs 0024-0030) comprising: 
-a torque detector configured to detect a steering torque (torque sensor caused by the driver, Nishimura, Paragraphs 0025 and 0041-0049 and Figures 1 and 2); 
-a steering angle detector configured to detect an actual steering angle (steering angle sensor, Nishimura, Paragraph 0057); and 
-the steering angle calculation apparatus (vehicle including a steering angle calculation system, Nishimura, Paragraphs 0025, 0041-0042, and 0049 and Figure 1 and 2) according to claim 1, wherein: 
-the electronic control unit (ECU (40), Nishimura, Paragraph 0025 and Figure 1)  is further configured to 
-set an automatic steering control amount (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, thus setting an automatic steering control amount, Nishimura, Paragraphs 0052-0055), 
-set an assist control amount using the steering torque (setting an assist control amount using the steering torque, Nishimura, Paragraphs 0059-0062), 
-calculate an integrated control amount by summing the automatic steering control amount and the assist control amount (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, Nishimura, Paragraphs 0052-0055), and P181123US00 TFN200101-US 
-34perform torque control for an electric motor for steering angle control based on the integrated control amount (torque control for the steering electric motor based integrated amount, Nishimura, Paragraphs 0052-0055); 
-the electronic control unit is configured to 
-calculate an actual manual steering angle included in the actual steering angle, the actual manual steering angle being based on manual steering and assist control (determining driver steering command (e.g., driver desired steer angle), Nishimura, Paragraphs 0022 and 0037), 
-calculate an actual automatic steering angle by subtracting the actual manual steering angle from the actual steering angle (determining an assist steering angle command value (i.e., an automatic steering angle) and subtracting the manual steering command value with the assisted steering angle command, Nishimura, Paragraphs 0052-0055), and 
-set the automatic steering control amount using an automatic steering angle command value and the actual automatic steering angle (determining an assist steering angle command value (i.e., an automatic steering angle) and adding together the manual steering command value with the assisted steering angle command, which thus set as the overall actual automatic steering angle, Nishimura, Paragraphs 0052-0055); and 
-the electronic control unit is configured to generate the steering angle as the actual manual steering angle (determining driver steering command (e.g., driver desired steer angle), Nishimura, Paragraphs 0022 and 0037).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura U.S. P.G. Publication 2017/0253265 (hereinafter, Nishimura), in view of Kodera et al. U.S. P.G. Publication 2019/0092384 (hereinafter, Kodera).
Regarding Claim 3, Nishimura teaches the steering angle calculation apparatus according to claim 2, wherein: 
-the equation of motion includes a spring component and a viscosity component for generating the road load torque (equation of motion includes a spring component and a viscosity component for generating the road load torque (note: road load torque defined in claim 2), Nishimura, Paragraph 0040); …
	Nishimura does not teach the steering angle calculation apparatus to include the spring component is set by correcting a basic spring component based on the at least one of the vehicle information, the surrounding environment information, and the driver information; and the viscosity component is set by correcting a basic viscosity component based on the at least one of the vehicle information, the surrounding environment information, and the driver information.
	Kodera teaches the use of an equation of motion to determine a steering angle (Kodera, Paragraphs 0048-0052). Moreover, Kodera teaches the use of a spring component addition, wherein the spring component addition is based on vehicle information, surrounding environment information, and driver information (Kodera, Paragraphs 0048-0052 and 0056-0058). Furthermore, Kodera teaches the viscosity component addition, wherein the viscosity component addition is based on vehicle information, surrounding environment information, and driver information (Kodera, Paragraphs 0048-0052 and 0056-0058).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the steering angle calculation apparatus to include the spring component is set by correcting a basic spring component based on the at least one of the vehicle information, the surrounding environment information, and the driver information; and the viscosity component is set by correcting a basic viscosity component based on the at least one of the vehicle information, the surrounding environment information, and the driver information as taught by Kodera.
	It would have been obvious because having a spring and viscosity component addition allows for a calculated steering angle calculation, which allows for the greater steering feeling for the driver (i.e., the driver can grasp the road information), thus allowing the driver to reduce driving stress of the driver and improving comfort of the driver.
Regarding Claim 4, Nishimura, as modified, teaches the steering angle calculation apparatus according to claim 3, wherein: the basic spring component has a linear characteristic defined by a predetermined spring constant relative to the steering angle (equation motion contains a spring component, wherein the spring component is a linear coefficient and based in part on the steering angle, Nishimura, Paragraphs 0041-0050); and the basic viscosity component has a linear characteristic defined by a predeterminedP181123US00TFN200101-US33 viscosity coefficient relative to a steering speed (equation motion contains a viscosity coefficient which is linear, wherein the viscosity component is based in part on the steering speed, Nishimura, Paragraphs 0041-0050 and 0055).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563. The examiner can normally be reached M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J.C./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667